



COURT OF APPEAL FOR ONTARIO

CITATION: Galaxy
    Dragon Limited v. Top Water Exclusive Fund IV LLC, 2012 ONCA 382

DATE: 20120605

DOCKET: C54745

Goudge, Simmons and Rouleau JJ.A.

BETWEEN

Galaxy Dragon Limited

Plaintiff (Appellant)

and

Top Water Exclusive Fund IV LLC, Top Water
    Investment Management LLC, Edge Investment Capital LLC, Bryan Borgia, Travis
    Taylor, and Lauren Roberts

Defendants (Respondents)

Angela Assuras, for the appellant

Vasuda Sinha, for the respondents

Heard and released orally: May 30, 2012

On appeal from the order of Justice Beth Allen of the Superior
    Court of Justice, dated November 17, 2011.

ENDORSEMENT

[1]

The appellant quite properly argued this appeal in the context of the
    recent Supreme Court of Canada decision in
Van Breda
. It relies on
    three factors as presumptive or assumption of jurisdiction by Ontario. One
    recognized in
Van Breda
and the other two proposed by the appellant as
    new presumptive factors.

[2]

In our view, none of the three are established here, assuming that the
    latter two could be considered presumptive in the right case.

[3]

First a tort committed on Ontario, here the conversion pleaded takes place
    outside Ontario and the defendant played no part in moving the funds out of
    Ontario. This factor does not arise in this case.

[4]

Second, the transfer of information. This factor is inapplicable because
    there is no connection with the tort of conversion that is pled.

[5]

Third, personal property in Ontario. Here the only connection with
    Ontario is that the funds were transferred out of Ontario by the appellant.
    Given that tenuous connection, it is not reasonable in the language of
Van
    Breda
to expect that the respondent, that is the defendant, would be
    called to answer legal proceedings in Ontario.

[6]

Since no presumptive connecting factors arise here, the motion judge was
    correct to find that Ontario cannot assume jurisdiction. The appeal must
    therefore be dismissed. Costs of $7500 to the respondent, all inclusive.


